         Case 6:21-cv-00084-ADA Document 24 Filed 05/26/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 DYNAENERGETICS EUROPE GMBH, and
 DYNAENERGETICS US, INC.,

        Plaintiffs,

        v.                                      Civil Action No: 6:21-cv-00084-ADA


 ROCK COMPLETION TOOLS, LLC
 ROCK FAITHWELL INTERNATIONAL
 CO., LTD. and APT AMERICAN LLC,

        Defendant.


  NOTICE OF DISMISSAL WITHOUT PREJUDICE AS TO DEFENDANTS ROCK
COMPLETION TOOLS, LLC AND ROCK FAITHWELL INTERNATIONAL CO., LTD

       Plaintiffs DynaEnergetics Europe GmbH and DynaEnergetics US, Inc. (collectively

“Plaintiffs”) hereby give notice pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure that Plaintiffs hereby dismiss without prejudice all claims in this action against

Defendants Rock Completion Tools, LLC and Rock Faithwell International Co., Ltd. (“Rock

Defendants”) only.

 Dated: May 26, 2021                             Respectfully submitted,

                                                 By:     /s/ Eric H. Findlay
                                                 Eric H. Findlay
                                                 Texas Bar No. 00789886
                                                 Roger Brian Craft
                                                 Texas Bar No. 04972020
                                                 FINDLAY CRAFT P.C.
                                                 102 N. College Avenue, Suite 900
                                                 Tyler, TX 75702
                                                 Telephone: (903) 534-1100
                                                 Facsimile: (903) 534-1137
                                                 Email: efindlay@findlaycraft.com
Case 6:21-cv-00084-ADA Document 24 Filed 05/26/21 Page 2 of 3




                                Email: bcraft@findlaycraft.com

                                Barry J. Herman (pro hac vice)
                                Maryland Federal Bar No. 26061
                                Stephanie M. Nguyen (pro hac vice)
                                DC Bar No. 1046300
                                Julie C. Giardina (pro hac vice)
                                Maryland Federal Bar No. 21085
                                WOMBLE BOND DICKINSON (US) LLP
                                100 Light St, 26th Floor
                                Baltimore, MD 21202
                                Telephone: (410) 545-5830
                                Email: Barry.Herman@wbd-us.com
                                Telephone: (410) 545-5873
                                Email: Stephanie.Nguyen@wbd-us.com
                                Telephone: (410) 545-5802
                                Email: Julie.Giardina@wbd-us.com

                                Preston H. Heard (pro hac vice)
                                Georgia Bar No. 476319
                                WOMBLE BOND DICKINSON (US) LLP
                                271 17th Street, NW, Suite 2400
                                Atlanta, GA 30363
                                Telephone: (404) 888-7366
                                Email: Preston.Heard@wbd-us.com

                                Lisa J. Moyles (pro hac vice)
                                Connecticut State Bar No. 425652
                                Jason M. Rockman (pro hac vice)
                                New York Bar No. 4450953
                                MOYLES IP, LLC
                                One Enterprise Drive, Suite 428
                                Shelton, CT 06484
                                Telephone: (203) 428-4420
                                Email: lmoyles@moylesip.com
                                Email: jrockman@moylesip.com

                                Attorneys for Plaintiffs DynaEnergetics Europe
                                GmbH and DynaEnergetics US, Inc.
          Case 6:21-cv-00084-ADA Document 24 Filed 05/26/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 26th, 2021, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing via

electronic mail to all counsel of record.


                                                            /s/ Eric H. Findlay
                                                            Eric H. Findlay
